                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    VIRGIL L. L.,1                                   )
                                                     )
                         Plaintiff,                  )
                                                     )
    vs.                                              )     Civil No. 3:19-cv-1183-GCS2
                                                     )
    COMMISSIONER OF SOCIAL                           )
    SECURITY,                                        )
                                                     )
                         Defendant.                  )

                                MEMORANDUM and ORDER

SISON, Magistrate Judge:

          This matter is before the Court on Plaintiff’s Motion for Reconsideration. (Doc.

27).

          This Court affirmed the Commissioner’s final decision denying Plaintiff’s

application for Supplemental Security Income (“SSI”) Benefits on March 24, 2020. (Doc.

21). Plaintiff cites Fed. R. Civ. Proc. 60(b) in his motion, but the motion was filed within

28 days of the entry of judgment and it will therefore be considered under Rule 59(e).

See Banks v. Chicago Board of Education, 750 F.3d 663, 666 (7th Cir. 2014).

          Altering or amending a judgment through Rule 59(e) is an “extraordinary

remed[y] reserved for the exceptional case.” Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir.




1       Plaintiff’s full name will not be used in this Memorandum and Order due to privacy concerns.
See FED. R. CIV. PROC. 5.2(c) and the Advisory Committee Notes thereto.

2      This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. § 636(c). See Doc. 12, 19.



                                             Page 1 of 4
2008). Rule 59 motions are for the limited purpose of correcting a “manifest error,” and

“[a] ‘manifest error’ is not demonstrated by the disappointment of the losing party”;

rather, “[i]t is the wholesale disregard, misapplication, or failure to recognize controlling

precedent.” Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000)(citation and

internal quotations omitted).

         Plaintiff first argues that the Court was incorrect about his age. His age is relevant

to his claim that he should have been deemed disabled under the Medical-Vocational

Guidelines (“Grids”), 20 C.F.R. § Pt. 404, Subpart. P, App. 2. The relevant question is his

age on the date of the ALJ’s decision, not his age now. Plaintiff was born in December

1968, and the Court correctly stated that he was 49 years old on the date of the ALJ’s

decision, August 23, 2018. (Tr. 182). As the Court stated, at age 49, Plaintiff would not

be deemed disabled under the Grids even if he were limited to sedentary work. He

certainly would not be deemed disabled if he were limited to light work, as the ALJ

found.

         Plaintiff again argues, as he did in his brief, that the transcript of the first

evidentiary hearing was incorrect.       Plaintiff contends that Dr. Reid, an independent

psychological expert, testified that Plaintiff should not be around people in any

environment, but that statement does not appear in the transcript. This Court pointed

out that the ALJ reasonably considered and rejected Plaintiff’s assertion that Dr. Reid

made that statement because the alleged statement would be inconsistent with the rest of

Dr. Reid’s testimony. Further, the ALJ reasonably concluded that she would have not

accepted such an opinion even if Dr. Reid had expressed it because such a statement


                                           Page 2 of 4
would be inconsistent with the rest of the evidence, especially with Plaintiff’s daily

activities. (Tr. 407). Plaintiff’s motion does not point out any error by the Court. He

simply says that he would like an evidentiary hearing with an audio recording of Dr.

Reid’s testimony.      However, this Court cannot re-weigh evidence, resolve conflicts,

decide questions of credibility, or substitute its own judgment for that of the ALJ. See

Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). This Court’s role is limited to

determining whether the ALJ’s decision was supported by substantial evidence and

whether any errors of law were made. See Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535,

539 (7th Cir. 2003).

       Lastly, Plaintiff argues that the Defendant ignored his fourth and fifth points, and

the Court only briefly considered them. Again, he does not point out any error by the

Court. Plaintiff’s fourth point was that he would be considered disabled under the

Grids, which is simply incorrect as explained above. His fifth point was “this second

hearing was faulty and cannot stand.” (Doc. 18, p. 4). That point does not add anything

beyond what the Court discussed in considering his other points. Plaintiff complains

that his citation to “Martin v. Saul” was ignored. Presumably this is a reference to Martin

v. Saul, 950 F.3d 369 (7th Cir. 2020). The plaintiff in that case was awarded benefits

because she was deemed disabled under the Grids, but, unlike Plaintiff here, she was

over the age of 55 at the relevant time and therefore was in the “advanced age” category.

Martin, 950 F.3d at 376. Plaintiff has never explained how Martin applies to his case.

       Plaintiff has not identified any error entitling him to relief under Rule 59(e).

Therefore, Plaintiff’s Motion for Reconsideration (Doc. 27) is DENIED.


                                        Page 3 of 4
      Because the Motion was also entitled “Notice of Appeal,” this Court docketed a

Notice of Appeal to the Seventh Circuit.       (Doc. 23).   The Court directs Plaintiff’s

attention to the Seventh Circuit’s order dated April 7, 2020, in Appeal No. 20-1564.

      SO ORDERED.

      DATE: April 8, 2020.                                        Digitally signed
                                                                  by Judge Sison
                                                                  Date:
                                                                  2020.04.08
                                                                  15:00:19 -05'00'
                                                ___________________________________
                                                GILBERT C. SISON
                                                United States Magistrate Judge




                                       Page 4 of 4
